     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 1 of 6 Page ID #:1269

                                                                      FILED
                                                            CLERK, U.S. DISTRICT COURT
 1   Thomas H. Bienert, Jr., CA State Bar No. 135311
     Whitney Z. Bernstein, CA State Bar No. 304917              1/15/2019
 2
     BIENERT, MILLER & KATZMAN, PLC
 3   903 Calle Amanecer, Suite 350                        CENTRAL DISTRICT OF CALIFORNIA
     San Clemente, California 92673                                    DL
                                                            BY: ___________________ DEPUTY
 4   Telephone: (949) 369-3700
 5   Facsimile: (949) 369-3701
     Email:        tbienert@bmkattorneys.com
 6                 wbernstein@bmkattorneys.com
 7
     Attorneys for James Larkin

 8   Gary S. Lincenberg, State Bar No. 123058
     Ariel A. Neuman, State Bar No. 241594
 9   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
10
     1875 Century Park East, 23rd Floor
11   Los Angeles, CA 90067-2561
     Telephone: (310) 201-2100
12   Facsimile: (310) 201-2110
13   Email:      glincenberg@birdmarella.com
                 aneuman@birdmarella.com
14   Counsel for John Brunst
15   Additional counsel listed on next two pages
16
                         IN THE UNITED STATES DISTRICT COURT
17
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
18

19   In the Matter of the Seizure of:          Case No. 18-MJ-02875
20   Up To And Including $10,000 in Bank       NOTICE OF APPLICATION AND
21
     Funds Held in JP Morgan Chase             APPLICATION TO FILE UNDER SEAL
     Account #XXXXX9285; Up To and             PURSUANT TO LOCAL RULE 79-5;
22   Including $100,000 in Bank Funds Held     [PROPOSED ORDER]
23
     in JP Morgan Chase Account
     #XXXXX4381; Up To and Including
24   $250,000 in Bank Funds Held in JP
25
     Morgan Chase Account #XXXXX9698;
     and Up To And Including $100,000 in
26   Bank Funds Held in JP Morgan Chase
27   Account #XXXXX5397.

28
     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 2 of 6 Page ID #:1270



 1   James C. Grant (Wash. Bar No. 14358; admitted pro hac vice)
 2   DAVIS WRIGHT TREMAINE LLP
     1201 Third Ave, Suite 2200
 3   Seattle, Washington 98101
 4   Telephone: (206) 757-8096
     Facsimile: (206) 757-7096
 5   Email:      jimgrant@dwt.com
 6   Counsel for Michael Lacey and James Larkin

 7   Paul J. Cambria, Jr., State Bar No. 177957
 8   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite #120
 9   Buffalo, New York 14202
10   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
11   Email:      pcambria@lglaw.com
12   Counsel for Defendant Michael Lacey

13   Michael L. Piccarreta (AZ Bar No. 003962; admitted pro hac vice)
14   PICCARRETA DAVIS KEENAN FIDEL PC
     2 E Congress St., Suite 1000
15   Tucson, Arizona 85701
16   Telephone: (520) 622-6900
     Facsimile: (520) 622-0521
17   Email:      mlp@pd-law.com
18   Counsel for Andrew Padilla
19   Steve Weiss (AZ Bar No. 002261; admitted pro hac vice)
20   KARP & WEISS PC
     3060 N Swan Rd.
21   Tucson, Arizona 85712
22   Telephone: (520) 325-4200
     Facsimile: (520) 325-4224
23   Email:      sweiss@karpweiss.com
24   Counsel for Joye Vaught
25

26   Additional counsel listed on next page
27

28
     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 3 of 6 Page ID #:1271



 1   Bruce Feder (AZ Bar No. 004832; admitted pro hac vice)
 2   FEDER LAW OFFICE, P.A.
     2930 E. Camelback Road, Suite 160
 3   Phoenix, Arizona 85016
 4   Telephone: (602) 257-0135
     Email:      bf@federlawpa.com
 5   Counsel for Defendant Scott Spear
 6
     Anne M. Chapman, CA State Bar 203865
 7   MITCHELL STEIN CAREY CHAPMAN PC
 8   One Renaissance Square
     2 North Central Avenue, Suite 1450
 9   Phoenix, Arizona 85004
10   Telephone: (602) 388-1232
     Facsimile: (602) 358-0291
11   Email:      anne@MSCCLaw.com
12   Counsel for certain former Backpage.com employees

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 4 of 6 Page ID #:1272


 1    TO ALL PARTIES AND THEIR COUNSEL FO RECORD:
 2          PLEASE TAKE NOTICE that movant James Larkin (“Larkin”) respectfully applies
 3    to this Court pursuant to Local Rule 79-5 for an order permitting Larkin to file under seal:
 4          1. “Exhibit B” Transcript of December 12, 2018 proceedings before Judge Oliver
 5                filed with the Response To Government’s Surreply To Motion Re Seizure Of
 6                Attorney Retainers
 7          This application is based upon this Notice, the following application, and the
 8    Court’s file in this case. In the event the Court denies this application, Larkin requests
 9    that the foregoing documents be returned to Larkin’s undersigned counsel and not filed
10    publicly.
11

12
      Dated: January 15, 2019                BIENERT, MILLER & KATZMAN, PLC
13                                           s/ Whitney Z. Bernstein
14                                           Thomas H. Bienert
                                             Whitney Z. Bernstein
15
                                             Attorneys for James Larkin
16

17

18

19

20

21

22

23

24

25

26

27

28


                                               1
       APPLICATION TO FILE EXHIBIT B TO RESPONSE TO GOVERNMENT’S SURREPLY UNDER SEAL
     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 5 of 6 Page ID #:1273


 1                                         APPLICATION
 2          Larkin seeks an order permitting him to file the following documents under seal
 3    pursuant to Local Civil Rule 79-5:
 4          1. “Exhibit B” Transcript of December 12, 2018 proceedings before Judge Oliver
 5              filed with the Response To Government’s Surreply To Motion Re Seizure Of
 6              Attorney Retainers
 7          The foregoing document remains under seal in the inset case and therefore the
 8    excerpts are presented for under seal filing.
 9

10    Dated: January 15, 2019                BIENERT, MILLER & KATZMAN, PLC
11                                            By: /s/ Whitney Z. Bernstein
12                                               Thomas H. Bienert
                                                  Whitney Z. Bernstein
13                                               Attorneys for James Larkin
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
       APPLICATION TO FILE EXHIBIT B TO RESPONSE TO GOVERNMENT’S SURREPLY UNDER SEAL
     Case 2:18-mj-02875-DUTY Document 33 Filed 01/15/19 Page 6 of 6 Page ID #:1274


 1                CERTIFICATE OF SERVICE FOR UNDER SEAL FILING
 2
            I declare that I am a citizen of the United States and I am a resident and employed
 3    in Orange County, California; that my business address is 903 Calle Amanecer, Suite
 4    350, San Clemente, California 92673; that I am over the age of 18 and not a party to the
      above-entitled action.
 5

 6           I am employed by a member of the United States District Court, and at whose
      direction I caused service of the following documents on January 15, 2019 on all
 7    interested parties in this action as follows: (1) Application to File Exhibit B, Excerpts
 8    Transcript of December 12, 2018 Hearing Under Seal and Proposed Order

 9    [X] BY ELECTRONIC TRANSMISSION: by electronically transmitting a
10    a PDF Version of all the documents listed above to the following email addresses:

11    (1) john.kucera@usdoj.gov
12
           I declare under penalty of perjury under the laws of the United States of
13    America that the foregoing is true and correct.
14
            Executed on January 15, 2019, at San Clemente, California.
15

16                                                 /s/ Toni Thomas
                                                   Toni Thomas6
17

18

19

20

21

22

23

24

25

26

27

28


                                                 1
                                      CERTIFICATE OF SERVICE
